Citation Nr: 0718048	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-23 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1966 to May 1968.  He had service in Vietnam 
and was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2004.  A statement of the case was issued in July 2005, 
and a substantive appeal was received in July 2005.  


FINDINGS OF FACT

1.  A February 1998 Board decision denied the veteran's claim 
for entitlement to service connection for PTSD; the veteran 
was notified of the decision, and he did not file an appeal. 

2.  In November 2003, the veteran requested that his claim of 
service connection for PTSD be reopened.    

3.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for PTSD has 
not been received since the February 1998 Board decision.


CONCLUSIONS OF LAW

1.  The February 1998 Board decision which denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. 
§ 7104(b) (West 2002).

2.  New and material evidence has not been received since the 
February 1998 denial of service connection for PTSD, and the 
claim of service connection for PTSD is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The December 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the December 2003 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the December 2003 letter was sent to the appellant 
prior to the March 2004 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, there has been no notice 
of the types of evidence necessary to establish: service 
connection, a disability rating for his disability claim, or 
the effective date of the disability.  However, the lack of 
notice was not prejudicial to the veteran since he was fully 
aware that he needed evidence of a current diagnosis of PTSD.  
The veteran notified the Board in a statement received in 
January 2004 that all of his treatments for PTSD were from 
the Houston VA medical center.  In a statement received in 
May 2007, the veteran's representative noted that the 
veteran's last VA examination was 10 years old.  The 
representative further noted that the veteran was diagnosed 
with PTSD symptoms at that time and that based on the medical 
records, the veteran was still symptomatic.  He continued by 
asserting that the veteran should be afforded a new 
examination to verify the veteran's mental disability and to 
determine whether it is service-connected.            
 
The Board notes that the December 2003 VCAA letter was sent 
to the veteran advising him of the applicable laws and 
regulations, and information and evidence necessary to reopen 
his claim of service connection for PTSD.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  As noted 
above, in a statement received in January 2004, the veteran 
stated that all of his PTSD treatments were at the Houston VA 
medical center.  Also, the veteran was afforded a VA 
examination in July 1997 and no further VA examination is 
necessary.  Although the veteran was not provided a current 
VA examination as his representative advocates, the evidence 
of record does not contain competent evidence that he has a 
medical diagnosis of PTSD, that his stressors are verified, 
or that the claimed disability may be associated with any in-
service event; thus, a medical examination is not necessary 
to decide the claim.  Moreover, a VA examination is not 
required with regard to a claim to reopen a finally 
adjudicated claim unless new and material evidence is 
received.  38 C.F.R. § 3.159(c)(4)(iii).  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with his claim.

New and Material Evidence

The request to reopen the veteran's claim for PTSD involves 
an underlying claim of service connection.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from a disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A review of the claims file shows that the veteran's claim to 
entitlement to service connection for PTSD was denied by a 
February 1998 Board decision.  The veteran was advised of 
that determination, but did not appeal.  That decision 
therefore became final.  38 U.S.C.A. § 7104(b).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the February 1998 Board 
decision consisted of service medical records that are 
negative for complaints, diagnoses, and treatments of PTSD.  
Also of record were January 1966 entrance and March 1968 exit 
examinations that showed the veteran's psychiatric clinical 
evaluation as normal.  Further, there were contemporaneous 
medical histories for both examinations in which the veteran 
did not indicate whether or not he had PTSD.  Additionally, 
there were VA treatment records from September 1986 to April 
1991 devoid of any diagnosis of PTSD; and an April 1995 VA 
medical record documenting when the veteran was hospitalized 
with a diagnosis of noncompliance bipolar disorder.  Also 
submitted were various statements from an ex-girlfriend 
describing the veteran's behavior that caused her to end 
their relationship.  She included a copy of an article 
describing the symptoms of PTSD in Vietnam veterans and 
highlighted the behaviors she observed in the veteran.  Also 
of record was a PTSD fact sheet that was received in August 
1995 and completed by the veteran describing his reported 
stressors.  

In addition, the veteran was afforded a July 1997 VA 
examination.  After examining the veteran's claims folder and 
examining the veteran, the examiner diagnosed him with 
bipolar disorder in partial remission on medication and 
anxiety disorder not otherwise specified with PTSD symptoms.  

In its February 1998 decision, the Board denied the veteran's 
claim for service connection for PTSD since there was no 
competent medical diagnosis of PTSD.   The Board noted that 
the July 1997 VA examination showed that he had PTSD symptoms 
and not a medical diagnosis of PTSD. 

Additional evidence received since the February 1998 Board 
decision includes
the previously submitted April 1995 VA medical record 
documenting when the veteran was hospitalized with a 
diagnosis of noncompliance bipolar disorder.

Other evidence received includes a letter from the Director 
of the United States Armed Services Center for Research of 
Unit Records in April 2001 with a copy of the veteran's unit 
history attached.  In addition there were various VA 
treatment records from March 1999 to July 2000 showing that 
the veteran had bipolar disorder that was treated with 
lithium; a February 2002 VA treatment record showing that the 
veteran did not fit criteria C for PTSD; VA treatment records 
from January 2003 to February 2004 showing no complaints of, 
treatments for, or diagnosis of PTSD; and various VA 
treatment records from December 2004 and June 2005 noting 
that the veteran had been previously evaluated and deemed not 
to have met the C criteria for PTSD.  

The Board acknowledges that a history of PTSD was noted in 
the February 2002 VA medical treatment record, but this is 
not evidence of a current diagnosis of PTSD.  It appears that 
the doctor was merely reciting history provided by the 
veteran himself since medical records show that the veteran 
had symptoms of and did not fit criteria C for PTSD.  
Consequently, this evidence is not medical evidence of a 
current disability.  The Board therefore finds that this 
medical report is not material.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993).    

In order to establish entitlement to service connection for a 
claimed disorder, there must be (1) medical evidence of 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Here, the additional evidence still does not contain 
any medical evidence that the veteran currently has a 
diagnosis of PTSD.  

The Board acknowledges the assertions of the veteran and his 
ex-girlfriend that the currently has PTSD.  However, although 
lay persons are competent to provide evidence regarding 
injury and symptomatology, they are not competent to provide 
evidence regarding diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.

The Board finds that the evidence submitted since its 
February 1998 decision does not relate to an unestablished 
fact necessary to substantiate the veteran's claim for 
service connection for PTSD.  Further, the evidence is 
cumulative and redundant, and it does not raise a reasonable 
possibility of substantiating the claim to reopen.  In other 
words, there is no medical evidence that the veteran is 
diagnosed with PTSD.  For these reasons, the Board concludes 
that the veteran has not presented new and material evidence 
to reopen his claim of service connection for PTSD.  
Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


